Citation Nr: 1727417	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  10-22 369A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected hip and knee disabilities.



REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Esq.



ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1988 to October 1988.  This matter is before the Board of Veterans' Appeals (Board) on appeal from November 2007 and September 2009 rating decisions by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO), which, respectively, denied direct and secondary service connection for low back disability.  In September 2013 this matter was remanded for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has presented alternate (direct and secondary service connection) theories of entitlement in this matter.  Regarding the secondary service connection theory of entitlement, it is not in dispute that she has a low back disability, or that she service-connected bilateral hip and left knee disabilities.  What must still be established to substantiate her secondary service connection theory of entitlement is that the service-connected lower extremity disabilities caused or aggravated her low back disability.  The Board's September 2013 remand was, in part, to obtain an adequate medical opinion.  The Board's review of the November 2013 medical opinion received in response found deficiencies in the opinion that render it inadequate for rating purposes.  Specifically, the opinion does not adequately address the aggravation aspect of the secondary service connection theory of entitlement as required by the Board's remand.  It cites to a lack of X-ray evidence of "abnormal angulation" without explaining why such is necessary to establish causation or aggravation; it states that X-ray imaging reflects mild back pathology consistent with age-without explaining what about the changes found renders them age-related; it indicates that back pain in service was referred pain, without explaining why that is so (and did not reflect underlying back injury); and it does not address the impact, if any, of the Veteran's service connected disabilities on her current low back disability.  Accordingly, another examination to secure an adequate medical opinion in this matter is necessary.  See Stegal v. West, 11 Vet. App. 268, 271 (1998).

The case is REMANDED for the following:

1.  The AOJ should arrange for the Veteran's record to be forwarded to an orthopedist for review and an advisory medical opinion regarding the likely etiology of her low back disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record, the examiner should provide an opinion that responds to the following:

(a)  Please identify the likely etiology for the Veteran's current low back disability.   Specifically, is it at least as likely as not (a 50% or greater probability) that it is related to an injury sustained in service?

(b)  If not, is it at least as likely as not (a 50% or greater probability) that it was  (i) caused or (ii) aggravated by the Veteran's service-connected bilateral hip and/or left knee disabilities?  [The rationale for the opinion must specifically discuss the concept of aggravation.]

(c)  If the low back disability is determined to not be related to an injury in service and to not have been caused or aggravated by a service-connected disability, please identify the etiology for the low back disability considered more likely and explain why that is so.

The examiner must include rationale with all opinions, citing to supporting clinical data and/or medical literature as deemed appropriate.

2.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and her attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

